DETAILED ACTION

Remarks
This Office action is responsive to applicant’s amendment filed on January 18, 2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2005/0214604) in view of Blaszczyk et al. (US 2008/0213635)
For claim 1:  Goto teaches a method of controlling hydrogen purge, comprising estimating, by a controller 21, a concentration of hydrogen (Goto in [0065-0066]), determining, by the controller, a timing when hydrogen purge is required ([0063[), estimating, by the controller, an air supply rate “air supply flow increment” supplied to a fuel cell stack ([0077]), and executing, by the controller, hydrogen purge based on the estimated air supply rate ([0070]).  The executing of hydrogen purge includes comparing, by the controller, the estimated air supply rate and a predetermined first air flow ([0060], [0036]), and adjusting, by the controller, the air supply rate in the comparing when the air supply rate is less than the predetermined first air flow. ([0065], [0038])  The adjusting of the air supply rate includes opening an air control valve 15. ([0038])  When the estimated air supply rate is equal to or greater than the predetermined first air flow, hydrogen purge is executed at the timing when hydrogen purge is required. ([0070]) 
Goto does not explicitly teach the adjusting of the air supply rate to include increasing a revolutions per minute (RPM) of an air compressor.  However, the skilled artisan would find this feature obvious in view of Goto teaching a compressor 11 increasing the supply amount of air, which the skilled artisan would recognize as increasing the RPM of the motor of the compressor. (Goto in [0038], [0042])  As to the adjusting of the air supply rate including opening the air control valve and then increasing the revolutions per minute (RPM) of the air compressor, it would not require undue experimentation at least for the skilled artisan to open the air control valve and then increase the RPM of the air compressor, as Goto discloses that during normal running of the fuel cell system, the control unit 21 ascertains the whole system by monitoring values detected by various sensors and controls operation of the air compressor 11 and air control valve 15, inter alia, so that adjusting the air supply by opening the air control valve and then increasing the RPM of the air compressor would be obvious at least to the skilled artisan in yielding predictable results to one of ordinary skill in the art at the time the invention was made.  A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within their technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)
Goto does not explicitly teach the timing when hydrogen purge is required being determined by the estimated concentration of hydrogen.  However, Blaszczyk in the same field of endeavor teaches sensing a concentration of hydrogen as a purge parameter. (Blaszczyk in [0027])  The skilled artisan would find obvious to modify Goto so that the timing when hydrogen purge is required is determined by the estimated concentration of hydrogen.  The motivation for such a modification is to ensure that the hydrogen concentration does not exceed a flammability limit ([0028]) and to maintain a desired hydrogen concentration in supplied fuel to the fuel cell stack. ([0029])
	For claim 4:  As to the predetermined first air flow being set to a value equal to or greater than a minimum air supply rate at which purged hydrogen does not flow backward to the air electrode, the examiner reasons that the skilled artisan would find this feature obvious as Goto teaches an increased flow of air which results in hydrogen present in the cathode being washed outside the system. (Goto [0047])
  	For claim 5:  During the hydrogen purge, the air suppy rate is increased (Goto in [0060], [0036]), which teaches or at least suggests the step of preventing, by the controller, a reduction of the air supply rate supplied to the fuel cell stack.
	For claim 7:  The adjusting of the air supply rate includes setting, by the controller, a target air supply rate “air flow increment/increased flow supply time” (Goto in [0065]), and adjusting an opening degree of the air control valve to adjust the air supply rate to correspond to the target air supply rate. ([0038])
	For claims 9-10:  Goto does not explicitly teach a predetermined second air flow.  However, as a predetermined second air flow can be the same as the prior predetermined first air flow, the executing of hydrogen purge includes comparing the estimated air supply rate and a predetermined second air flow, i.e. “reference flow” and the hydrogen purge when required is executed when the estimated air supply rate is equal to or greater than the predetermined second air flow. (Goto in [0077])  Furthermore, the examiner asserts that optimization of the predetermined air flow is part of determining workable ranges and is within the purview of the skilled artisan, absent of a showing of evidence or unexpected results indicating that these quantities are critical.  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ 2d 1379, 1382-83 (Fed. Cir. 2003);  see also In re Geisler, 116 F.3d 1465, 1470, 43 USPQ 2d 1362, 1365 (Fed. Cir. 1997) ("'[I]t is not inventive to discover the optimum or workable ranges by routine experimentation.'" (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 235 (CCPA 1995)). 
 	For claim 11:  Goto does not explicitly teach adjusting the air control valve or RPM of the air compressor to restore the air supply rate required by the fuel cell stack.  However, Goto teaches terminating the air supply control during system startup (Goto in [0078]), and the skilled artisan would find obvious commensurate thereto to adjust the air control valve or RPM of the air compressor to terminate the air supply.
 	For claims 12-14:  Goto does not explicitly teach maintaining, by the controller, hydrogen purge on standby until the estimated air supply rate is equal to or greater than a predetermined first air flow when the estimated air supply rate is less than the predetermined first air flow and a purge sustainment time.  However, Goto teaches determining an increased air flow supply time T1 (Goto in [0077]), which the skilled artisan would find obvious as a purge sustainment time and during which the hydrogen purge is on standby, as the skilled artisan would also find obvious that the hydrogen purge is on standby as only upon termination of the air flow does the flow go back to a “normal run”. ([0078])



Response to Arguments
Applicant's arguments filed Jan 18, 2022 with the present amendment have been fully considered but are not found persuasive.  The argument that there is no teaching or suggestion in Goto regarding opening of an air pressure control valve or increasing the RPM of the air compressor is not found persuasive.  Specifically, applicant submits that paragraph [0038] of Goto discloses that "the pressure of air to be supplied from the air compressor 11" to a cathode 1b side of a fuel cell stack 1 may be regulated, but that there is no teaching or suggestion in Goto regarding opening of an air pressure control valve 15, or increasing the RPM of the air compressor 11.  Applicant’s argument is not found persuasive, as Goto specifically discloses “opening of the air pressure control valve 15” in the first sentence of the paragraph.  As to increasing the RPM of the air compressor, it is asserted that the skilled artisan would find this feature obvious in view of the compressor supplying an increased flow of air to the air supply line by adding a preset flow increment (Goto in [0055]), which the skilled artisan would recognize as concurrent to increasing the RPM of the motor in the compressor. 
As to the combination of Goto and Blaszczk not teaching or suggesting the adjusting an air supply rate which "includes opening an air control valve and then increasing a revolutions per minute (RPM) of an air compressor," this argument is not found persuasive as it would not require undue experimentation at least for the skilled artisan to open the air control valve and then increase the RPM of the air compressor, and would be obvious at least to the skilled artisan in yielding predictable results to one of ordinary skill in the art at the time the invention was made.  It is asserted that increasing the RPM of the air compressor at the time that the air control valve is opened and so that opening the air control valve is then followed by increasing the RPM of the air compressor is a combination of elements that is obvious to try.  Given that the control unit takes into account sensor values obtained from both the air control valve and air compressor in real time, opening the air control valve and then increasing the RPM of the air compressor is part of a finite number of identified, predictable solutions in the operation of the control unit.
It is noted that arguments for claims 4, 5, 7, and 9-14 merely assert patentability by virtue of dependency from claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571) 272-1289 and email is julian.anthony@uspto.gov.  The examiner can normally be reached on Monday to Friday from 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722             

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722